UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 1100-52380 CUSIP NUMBER 60477P102 (Check One): xForm 10-K oForm 20-F oForm 11-K oForm l0-Q oForm N-SAR oForm N-CSR For Period Ended: December 31, 2009 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I – REGISTRANT INFORMATION MISCOR Group, LTD. Full Name of Registrant Former Name if Applicable 1125 South Walnut Street Address of Principal Executive Office (Street and Number) South Bend, Indiana 46619 City, State and Zip Code PART II – RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and o (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Because of the events described below, MISCOR Group, Ltd. (the “Company”) is unable to complete the financial statements and other disclosures required to be included in its Annual Report on Form 10-K for the fiscal year ended December 31, 2009 within the prescribed time period without unreasonable effort and expense. Based upon recently-completed financial results for the fiscal year ended December 31, 2009, the Company is in default with respect to the Minimum Book Net Worth covenant in the Credit and Security Agreement dated January 14, 2008, as amended, by and among the Company and its subsidiaries (the “Borrowers”) and its senior secured lender, Wells Fargo Business Credit, a division of Wells Fargo Bank, National Association (the “Lender”) (the “Credit Agreement”).As of April 1, 2010, the Lender has not given an official notice of default and acceleration pursuant to the terms of the Credit Agreement. The Company is in discussions with the Lender to seek an amendment to the Credit Agreement to waive the default.If the Company is unable to obtain such a waiver on acceptable terms, management anticipates that the report of the
